                                                      Notice Recipients
District/Off: 0207−1                          User: acruz                           Date Created: 3/7/2019
Case: 1−19−41334−ess                          Form ID: 309I                         Total: 15


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Beris E Baker        233 East 92nd Street       Brooklyn, NY 11212
tr          Marianne DeRosa          Standing Chapter 13 Trustee          125 Jericho Tpke       Suite 105       Jericho, NY
            11753
aty         Anthony M Vassallo          Law Office of Anthony M. Vassallo           305 Fifth Avenue       Suite
            1B        Brooklyn, NY 11215
smg         Office of the United States Trustee       Eastern District of NY (Brooklyn Office)        U.S. Federal Office
            Building       201 Varick Street, Suite 1006        New York, NY 10014
9490431     Basil. I Baker       233 E. 92nd Street       Brooklyn, NY 11212
9490432     CSC Credit Services         Box 740040         Atlanta, GA 30374−0040
9490433     Chex Systems, Inc.        Attn: Consumer Relations          7805 Hudson Road, Suite 100         Woodbury, MN
            55125
9490434     Equifax Information Services LLC          PO Box 740256           Atlanta, GA 30374
9490435     Experian        PO Box 9701         Allen, TX 75013
9490436     Gregory LaSpina         1902 Whitestone Expressway            Whitestone, NY 11357
9490437     Internal Revenue Service        Centralized Insolvency Operation          PO Box 7346        Philadelphia, PA
            19101−7346
9490438     JPMorgan Chase Bank, N.A.           9350 Waxie Way           San Diego, CA 92123
9490439     Joyce Baker        233 East 92nd Street        Brooklyn, NY 11212
9490440     Rosicki Rosicki & Associates         51 East Bethpage Road          Plainview, NY 11803
9490441     Trans Union        PO Box 1000          Crum Lynne, PA 19022
                                                                                                                      TOTAL: 15
